NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         MAR 6 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GIGI TOKIN,                                     No.    19-35196

                Plaintiff-Appellant,            D.C. No. 2:17-cv-01796-RSM

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Western District of Washington
                Ricardo S. Martinez, Chief District Judge, Presiding

                            Submitted March 4, 2020**
                               Seattle, Washington

Before: IKUTA, R. NELSON, and HUNSAKER, Circuit Judges.

      Gigi Tokin appeals the determination of an administrative law judge

(“ALJ”)—which was affirmed by a federal district court–—that she is not entitled

to social security benefits because she is not disabled. We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We affirm the district court.

      Ms. Tokin’s sole challenge on appeal is that the ALJ should have addressed

two vocational rehabilitation assessments discussing, among other things, Ms.

Tokin’s inability to concentrate and follow instructions while working. But any

error by the ALJ in not addressing these assessments was harmless. Molina v.

Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012). Indeed, the ALJ gave little weight to

a very similar vocational rehabilitation assessment in part because it was

inconsistent with the medical evidence and Ms. Tokin’s daily activities. And those

same reasons—which are supported by substantial evidence and are uncontested

on appeal—apply equally to the two assessments the ALJ did not consider. This

means that any error by the ALJ in not addressing the assessments was harmless—

that is, “inconsequential to the ultimate nondisability determination” and unable to

“alter[] the outcome of the case.” Molina, 674 F.3d at 1115 (internal quotation

marks omitted).

      AFFIRMED.




                                         2